     Case 2:19-cv-01100-VEB Document 27 Filed 07/11/20 Page 1 of 1 Page ID #:859




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   STEPHANIE FONDLER,                       ) Case No.: 2:19-cv-01100-VEB
                                              )
11              Plaintiff,                    ) ORDER AWARDING EAJA FEES
12         v.                                 )
                                              )
13                                            )
     ANDREW SAUL,
14   Commissioner of Social Security,         )
15                                            )
                Defendant.                    )
16
17
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
18
     IT IS ORDERED that attorneys’ fees under the Equal Access to Justice Act
19
     (“EAJA”) are awarded in the amount of SIX THOUSAND DOLLARS ($6,000.00)
20
     (the “AGREED AMOUNT”) as authorized by 28 U.S.C. § 2412(d), and subject to
21
     the terms and conditions of the Stipulation.
22
23
24   DATED: July 11, 2020

25                                          /s/Victor E. Bianchini
26                                          VICTOR E. BIANCHINI
                                            UNITED STATES MAGISTRATE JUDGE
27
28
